
	
		I
		112th CONGRESS
		2d Session
		H. R. 6701
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2012
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the continued lease or eventual conveyance
		  of certain Federal land within the boundaries of Fort Wainwright Military
		  Reservation in Fairbanks, Alaska.
	
	
		1.Land lease and conveyance,
			 Fort Wainwright Military Reservation, Fairbanks, Alaska
			(a)Covered land
			 definedIn this section, the
			 term covered land means a parcel of Federal land consisting of
			 approximately 76 acres in Fairbanks, Alaska, that—
				(1)is under the
			 jurisdiction of the Bureau of Land Management;
				(2)was withdrawn for
			 military use pursuant to Executive Order 7596 of 1937 and is administered by
			 the Secretary of the Army as part of Fort Wainwright Military Reservation;
			 and
				(3)contains a
			 400-home rental housing community pursuant to a Department of the Army lease
			 (Lease No. DACA 85–1–86–71) dated June 26, 1986.
				(b)Authority To
			 extend current lease
				(1)Authority to
			 extend; termThe Secretary of
			 the Army may offer to extend the lease described in subsection (a)(3) for one
			 or more periods of 15 years.
				(2)Notice of
			 exercise of discretion to extendIf the Secretary of the Army intends to
			 offer any extension of the lease, as authorized by paragraph (1), the Secretary
			 shall provide written notice of the offer to the current lessee and the
			 Secretary of the Interior not later than 36 months before the date of the
			 expiration of the lease.
				(c)Conveyance
			 optionIf the lease described
			 in subsection (a)(3) is not extended under subsection (b), then upon the
			 expiration of the lease, the Secretary of the Army, with the concurrence of the
			 Secretary of the Interior, shall use the authority provided by section 2878 of
			 title 10, United States Code, to convey all right, title, and interest of the
			 United States in and to the covered land.
			(d)National
			 security waiverThe Secretary
			 of Defense may waive the conveyance requirement under subsection (c) if the
			 Secretary of Defense determines that retention and military use of the covered
			 land are in the national security interests of the United States. The waiver
			 shall not take effect until the end of the 90-day period beginning on the date
			 on which the Secretary of Defense notifies the Secretary of the Interior and
			 Congress of the need for the waiver.
			(e)Appraisal
			 requiredIn the event of the
			 conveyance of the covered land under subsection (c), the Secretary of the Army
			 shall require an appraisal of the land, which shall be performed by an
			 independent appraiser in accordance with the Uniform Appraisal Standards
			 for Federal Land Acquisitions and the Uniform Standards of
			 Professional Appraisal Practice.
			(f)ConsiderationAs consideration for the conveyance of the
			 covered land under subsection (c), the purchaser shall pay to the Secretary of
			 the Army an amount equal to the appraised value of the covered land, as
			 determined under subsection (e).
			(g)Costs of
			 ConveyanceAll costs of the
			 conveyance under subsection (c), including appraisal costs, shall be paid by
			 the purchaser.
			(h)Revocation of
			 withdrawal orderIn the event
			 the covered land is conveyed under subsection (c), Executive Order 7596 of 1937
			 is revoked to the extent necessary to permit conveyance of the land.
			
